Citation Nr: 1442865	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  06-06 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a deviated nasal septum. 

3.  Entitlement to service connection for a sinus disability. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for a right leg disability .

6.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from August 1972 to May 1973. 

This case was originally before the Board of Veterans Appeals (Board) on appeal from a January 2005 rating decision by the RO. 

In a March 2012 decision, the Board denied claims for service connection for an acquired psychiatric disorder, residuals of a back injury, residuals of a leg injury, residuals of a neck injury, a deviated nasal septum, and a sinus disorder.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  

In November 2012 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's March 2012 decision with respect to the denied issue, and remanded the matter to the Board for action in compliance with the Joint Motion.  In June 2013, the Board remanded this case for additional development.

In August 2007, the Veteran testified at a Board videoconference hearing; a transcript of the hearing has been associated with the claims file.  The Veterans Law Judge (VLJ) who presided at the August 2007 hearing is no longer employed by the Board.  In a February 2014 letter, the Veteran was advised of his right to another hearing before a current VLJ; however, he declined such in a March 2014 statement.

In July 2014, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claim.

In a June 2014 statement, the Veteran raised a claim of entitlement to service connection for a heart disability.  See VBMS.  This matter is referred to the originating agency for appropriate action.

The issues of entitlement to service connection for a right knee disability and a psychiatric disability to include PTSD, and entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A chronic disability of the neck was not shown in service, degenerative joint disease of the cervical spine was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current neck disability is related to any event, injury, or disease during service.

2.  A deviated septum was not shown in service and the preponderance of the evidence fails to establish that the Veteran's current deviated septum is related to any event, injury, or disease during service.

3.  A chronic sinus disability was not shown in service and the preponderance of the evidence fails to establish that the Veteran's current sinus disability is related to any event, injury, or disease during service.

4.  The Veteran's spina bifida is a congenital defect that was subject to, or aggravated by, a superimposed injury during service which resulted in additional disability.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A deviated septum was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Service connection for a back disability is granted.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.814, 3.815, 4.9 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Regarding the back claim allowed herein, the record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Dingess, supra.  As the evidence currently of record is also sufficient to substantiate the Veteran's claim, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159. 

As for the neck, sinus and deviated nasal septum claims denied herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2004, August 2008 and June 2013 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See January 2014 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment (VA, private, and Social Security Administration) records, has been completed. The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claims.  The Board is also unaware of any such records. 

The Board notes that the Veteran's available STRs from his period of active duty are included in the record.  In compliance with the January 2010 Board remand, Joint Motion and June 2013 Board remand, the AOJ directly contacted the military medical facilities at Fort Polk, Louisiana and Fort Riley, Kansas and requested the Veteran's complete STRs during the period from August 1972 to May 1973.  These facilities reported that they had no records pertaining to the Veteran; all such records were previously sent to the National Personnel Records Center, and from there sent to the RO.  See November 2013 Reports of General Information.  (The Board notes that although there was previously some indication that the Veteran also received treatment at a field dispensary in "Grdfweir," West Germany, the Veteran has since clarified that this was reported in error, and he never received any medical treatment at a West German field dispensary.   See May 2011 statement from the Veteran.)  There is no indication that the STRs are incomplete.  Therefore, in light of the foregoing, the Board finds that further efforts to obtain any additional STRs would be futile.  See D'Aries, supra.  


In compliance with the Joint Motion and the June 2013 Board remand, the Veteran has been afforded the appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The 2013 VA examinations (with addendum opinions) were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There has been substantial compliance with its remand directives.  See D'Aries, supra.

Discussion of the Veteran's August 2007 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues addressed herein were identified as issues on appeal.  Information was elicited from the Veteran concerning the nature and etiology of his claimed disabilities.

II.  Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 5 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (both paper and electronic), with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III.  Factual Background and Analysis

An August 1972 entrance report of medical history notes that the Veteran denied recurrent back pain.  An August 1972 entrance examination report notes that the spine was clinically evaluated as normal.  A September 1972 dental record indicates two missing molars, and no chipped teeth.  In September 1972 the Veteran was treated for bruised ribs and a sore throat.  There was no diagnosis.  About five days later, he was treated for a four-day history of sore throat, stomach symptoms and a lost voice.  A February 1973 STR notes various complaints including cough and nasal congestion.  The Veteran's STRs do not show treatment for, complaints of, or diagnoses of a neck or low back disability, deviated septum, or sinusitis.  In an April 1973 report of medical history, the Veteran indicated that he had a history of a wide variety of symptoms, to include recurrent back pain, ear, nose or throat trouble and shortness of breath.  He denied having: sinusitis; arthritis, rheumatism, or bursitis; or bone, joint, or other abnormality.  He reported that to the best of his knowledge he was currently in good health.  An April 1973 separation examination report notes that the Veteran's spine, nose, sinuses and mouth and throat were clinically evaluated as normal 

The Veteran's service personnel records show the following: his military occupation specialty (MOS) was motor transportation.  He received two non-judicial punishments, (Article 15s) for being absent without leave (AWOL); there were three periods of AWOL; his DD Form 214 shows that he had 32 days lost under Title 10 USC, Section 972.  A DA Form 19-32 shows that in April 1973, he had attempted to flee from apprehension and struck an MP (military policeman).  He was given a hardship discharge. 

In May 1973 the Veteran submitted a claim seeking service connection for residuals of an in-service back injury, a right leg injury, and headaches.  He made no mention of neck, nose, or sinus disabilities at that time. 

The Veteran underwent a post-service VA examination in November 1973.  During the orthopedic portion of the examination, he reported that he was currently employed by a labor union and that his job involved working with cement.  He reported that he was struck in the back by the tailgate of a truck during service; he was treated with bed rest and rub downs.  Currently, he experienced back pain that occasionally prevented him from getting out of bed or walking upright.  He reported losing work because of his back problems.  On examination, the Veteran had a normal walk and posture; he disrobed easily.  The examiner stated, "Watching him move about the examining room one would have a hard time to tell whether anything was ever wrong with him.  He walks on his toes, heels, inside and outside of his feet, runs in place, hops on one foot or other with no particular difficulty.  He bends over to touch his toes and general[ly] performs all the functional maneuvers with no difficulty at all.  Range of motion in the spinal column is normal.  The musculature is symmetrical and of normal development."  The examiner stated that there were no significant findings of any kind.  An associated X-ray report for the lumbar spine noted spina bifida involving S1, with all segments of the lumbar spine visualized well and essentially negative.  The diagnoses included history of traumatic injury lumbar spine with mildly positive Faber's sign and only residual found on physical examination, said to be periodically severely symptomatic."  

The November 1973 VA examination report shows that the Veteran's neck, nose and sinuses were noted to have no significant abnormality on examination.

A December 1973 VA hospital report shows that the Veteran was treated for acute sinusitis, with a reported three-day history of related symptoms. 

VA hospital records for treatment provided between February and March of 1974 shows that the Veteran reported that his car was struck from behind by a truck.  He stated that he struck his head on the roof of the car.  He complained of back pain and weakness on his right side.  X-ray studies of the maxillary sinuses and the cervical spine were noted to be normal.  It was noted that the Veteran had a "markedly psychological overlap to his problem"; this notation was not further explained.  The diagnosis was traumatic spinal cord concussion.  The Veteran underwent physical therapy for his back in March 1974.  

In March 1986, the Veteran re-submitted a claim seeking service connection for residuals of an in-service back injury.  He again made no mention of neck, nose, or sinus disabilities at that time. 

VA outpatient treatment records dated in 1986 show that the Veteran reported that he was a heavy equipment machine operator, and that he complained of chronic low back pain. 

An August 1995 VA progress note shows findings of a deviated septum.

An August 1995 private treatment report from Elmhurst Memorial Hospital shows that the Veteran sustained a herniated L3-4 disc at his place of employment in March 1995.  Associated private magnetic resonance imaging (MRI) reports, dated in March and August of 1995, note inter alia a herniated disc at L3-4, and degenerated T12-L1 and L5-S1 discs. 

A September 1995 VA progress note shows that the Veteran reported being in a motor vehicle accident in August 1995.

An August 1996 computerized tomography (CT) report for the paranasal sinuses states that there was no evidence of acute sinusitis.

An October 1996 VA treatment record notes that the Veteran reported that he had been in a car accident in July 1995, with a resulting head injury and poor memory. 

A May 2001 treatment record notes a left NSD (nasal septal deviation). 

In August 2001, the Veteran complained of memory loss following a motor vehicle accident in July 2001. 

An August 2001 VA X-ray report of the lumbar spine shows no fractures or dislocations or destructive processes, mild spondylosis at all levels, and mild degenerative disc disease at T12-L1 and L5-S1.  October 2001 VA MRI and X-ray reports of the lumbar spine note a disc bulge at L3-4, and prominent disc narrowing at L5-S1.

An October 2001 MRI report notes an impression of degenerative disc disease at C3-4 and C5-6, and a small disc protrusion at C4-5.  Subsequent treatment records note findings of cervical spine disease. 

A June 2002 report notes a septal deviation to the right. 

A May 2003 treatment record notes findings of sinusitis and a nasal deviation to the left.   

In statements dated in November 2003 and September 2004, a VA physician reported that the Veteran has PTSD related to a "severe beating" during service, and depression due to "severe injuries" incurred in basic training.  

In a June 2004 statement, a VA physician (Dr. JM) stated that the Veteran has spina bifida occulta, and that, "any traumatic injury received would exacerbate the underlying condition and might not fully manifest itself until years after the injury initially occurred, as many patients with small defects do not decompensate until after injury." 

In September 2004, the Veteran was noted to have a deviated nasal septum with related sinus infections.  An October 2004 report notes that a deviated septum was "still issue."   Reports dated in December 2004 and June 2005 state that a computerized tomography (CT) report indicates that there was no deviated septum.  An October 2005 report shows that the Veteran reported that he broke his nose during service with a possible fractured maxillary sinus, and that he has had sinus symptoms since that time.  A November 2007 report notes a history of chronic sinusitis secondary to a deviated septum from injuries sustained in the service.

In February 2013, a VA attending physician noted that the Veteran stopped by to receive clarification on his back issues, to include spina bifida with associated pilonidal cysts.  He stated that the Veteran's:

spina bifida also contributes to his arthritis of the spine, again worsened by his injuries in the past.  [The Veteran's] history confirms this condition has been dealt with since early adulthood (usual time of onset) which was when [he] was in the service.  When [the Veteran] had injury in service, xray's [sic] would have demonstrated congenital abnormalities of spina bifida and would have been considered in treatment of injury and evaluation of activities to be allowed. . . . .

A July 2013 VA back DBQ notes the Veteran's contentions of sustaining a back injury after being hog tied during basic training and being hit in the back by a tailgate in service.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's back disability (degenerative joint disease and spina bifida) was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran had been able to fulfill all physical training requirements during his military service, and was involved in several post-service car accidents and a work accident.  In an October 2013 addendum opinion, the July 2013 examiner commented on the November 2002 and June 2004 medical opinions of record.  In this regard, she noted that the November 2002 and June 2004 examiners never confirmed their review of the extensive records in the claims file, and seemed to base their opinions on the Veteran's unconfirmed report of medical treatment in service.  

A July 2013 VA neck disability benefits questionnaire (DBQ) notes the Veteran's contentions of sustaining a neck injury after being "hog tied" during boot camp.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's cervical spine disability (herniated cervical disc and cervical degenerative joint disease) was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner stated:

Although the Veteran claims multiple injuries in service, this examiner was unable to find documentation of even one instance of claimed neck injury or treatment for same.  The first documentation this examiner discovered occurred after a [February 1974 motor vehicle accident] when his vehicle was struck from behind and he sustained a diagnosis of concussion of cervical spine.  Both X-rays and myelogram at that time were negative for any pathology. . . . 

MRI of the cervical spine in 1996 was normal and not until 2001 some 38 years after discharge, was any cervical spine pathology diagnosed.  

Veteran's own written statement at the time of separation from service stated "To the best of my knowledge I am in good health."  

It is just as likely that the normal aging process, former occupation or other variables in the cause of his current cervical spine condition.  

As long as [STRs] remain silent on these claimed injuries it will be difficult to render an opinion that his current cervical spine condition is service related especially in view of the treatment records finding no pathology for 38 years post discharge.  

A July 2013 sinusitis DBQ notes that nasal endoscopy revealed slight septal deviation to the right.  The claims file was not reviewed and the examiner indicated that the Veteran was being sent for a CT scan of the sinuses.  In a September 2013 addendum opinion, the examiner reviewed the claims file and noted the Veteran's report of trauma to his nose during service.  The examiner noted that current sinus disability was diagnosed as chronic sinusitis and allergic rhinitis.  The examiner opined that the Veteran's deviated septum and sinus disability were less likely than not incurred in or caused by an in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran never complained of sinus problems, deviated septum, or nasal trauma in service; he was only seen for acute cold symptoms.  Separation examination revealed no such complaints of disability.  The examiner stated that the November 2007 opinion of record (that the Veteran had chronic sinusitis secondary to a deviated septum from injuries sustained in the service) was not supported by evidence in the claims file, but rather was based on statements provided by the Veteran.  In addition, the examiner noted that a February 2008 CT scan (ordered at the time of the November 2007 evaluation) showed no sinusitis.  

The evidence of record also includes decisions of the Social Security Administration (SSA), which show that the Veteran's claim for disability benefits was denied in July 1992, and then apparently approved later that year.  Several decisions dated thereafter show he was determined to have a continuing disability.  His primary diagnoses were primary depression, anxiety-related disorders, and "osteoarthritis and allied disorders."  His secondary diagnoses were depression, PTSD, asthma, status post back injury, back pain and osteoarthritis.  Additionally, VA outpatient treatment records dated from 2013 to 2014 note evidence of post-service treatment for some of the claimed disabilities.  None of the records show that any of the claimed disabilities were incurred in or caused by military service

Back Disability

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 ; see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

Spina bifida is a form of birth defect.  See 38 C.F.R. §§ 3.814, 3.815.  

The Veteran seeks to establish service connection for a back disability, essentially arguing that he sustained an injury to his back during service and has had back problems since that time.

Although STRs do not reflect treatment for a back disability, the Veteran self-reported on his Report of Medical History at separation that he suffered from recurrent back pain.  Post-service treatment records note diagnoses of arthritis and spina bifida.  The one remaining critical factor that must be met to establish service connection is the existence of a nexus between the current asthma and service. 

The record establishes that the Veteran has consistently (since service) maintained that he injured his back in service and has had back pain since that time.  As noted above, he complained of back pain at discharge and submitted a claim of service connection for back disability immediately after discharge.  The Veteran continues to maintain in numerous statements that he has had back problems since service.  The Board finds no reason to question the Veteran's assertions of experiencing low back pain dating back to service.  He has been very consistent in this regard.  

Moreover, X-ray studies showed spina bifida just after the Veteran's discharge.  The June 2004 and February 2013 opinions from treating VA physicians essentially state that the congenital spina bifida was worsened by a superimposed in-service injury, resulting in or aggravating arthritis of the spine, such as to enable a grant of service connection for a back disability.  

The Board acknowledges the 2013 VA DBQ opinion that is not in the Veteran's favor.  However, the opinion did not address the Veteran's consistent complaints of back pain since discharge, the findings of spina bifida noted just months after service discharge, or the opinions addressing aggravation of spina bifida.  Among the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for a back disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  

Neck Disability

Regarding the etiology of the Veteran's neck disability, the medical evidence of record shows that such disability has been diagnosed.  However, the STRs are silent for any complaints of findings of a neck disability.  

Following service, a November 1973 VA examination revealed no neck disability.  The first medical evidence of neck problems (herniated and degenerated discs) was following a car accident in 2001, more than 25 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board's attention is also drawn to the April 1973 separation reports of medical history and examination, wherein the Veteran made no reference to experiencing neck pain and a clinical evaluation of the spine was normal.  That too is evidence that weighs against the Veteran's claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Veteran clearly had no reservations in identifying health problems (including low back pain) that he was experiencing at that time.  It is thereby reasonable to conclude that he would have mentioned neck symptomatology at that time.

Indeed, his current assertion of experiencing neck problems since service is weakened by the lack of supporting corroborative evidence.  Reference is again made to the Veteran's 1973 and 1986 claims of service connection wherein he did not identify any of these disabilities.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Veteran's failure to report any complaints of neck problems at that time (1973 and 1986) is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

The absence of a diagnosis within one year of service essentially bars the grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307 and 3.309.  Further, in light of the finding that the Veteran's lay statements are not found to be credible, continuity of symptomatology is not established.  Specifically, as indicated, the Veteran's separation examination does not show that he reported neck problems on separation.  It follows that if his claimed disability had been problematic since service, it would have been reflected on the Veteran's separation examination.  See Savage v. Gober, 10 Vet. App. 488 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).

As for there being a medical nexus between the Veteran's service and his current neck disability, the Board finds that the July 2013 VA DBQ opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusion with detailed rationale.  The VA examiner considered the Veteran's contentions of in-service injuries, STRs and post-service medical evidence and opined that the claimed neck disability was less likely than not incurred in or caused by service, to include any claimed injuries therein.  The examiner's references to specific evidence make for persuasive rationale.  There is no medical evidence to the contrary.

Therefore, after weighing all the evidence, the Board finds greatest probative value in the 2013 DBQ opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  




Deviated Nasal Septum and Sinus Disability

The Veteran state that he was hit in the face with an over-sized helmet during pugil stick training, which caused a bloody nose and chipped teeth and, ultimately, a deviated septum and chronic sinusitis.  

Regarding the etiology of the Veteran's deviated septum and sinus disability, the medical evidence of record shows that such disabilities have been diagnosed.  However, the STRs are silent for any complaints of findings of a deviated septum, sinusitis, or other nasal disability.  

Following service, a November 1973 VA examination revealed no nose or sinus abnormalities.  The Veteran was seen for acute sinusitis (three days in duration) in December 1973, but sinuses were normal on X-ray studies in 1974 and on CT scan in 1996.  A deviated septum was first diagnosed in August 1995, more than 25 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board's attention is again drawn to the April 1973 separation reports of medical history and examination, wherein the Veteran reported numerous health problems but denied any history of sinusitis and clinical evaluation of the sinuses and nose was normal.  That, too, is evidence that weighs against the Veteran's claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

His present assertion of experiencing sinus and nose injuries in service and related problems since that time is weakened by the lack of supporting corroborative evidence.  Reference is again made to the Veteran's 1973 and 1986 claims of service connection wherein he did not identify any of these disabilities.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Veteran's failure to report any complaints of sinus or nasal problems at that time (1973 and 1986) is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

As for there being a medical nexus between the Veteran's service and his current deviated septum and sinus disability, multiple medical opinions have been considered and weighed.  After a review of the conflicting medical opinions in this case, the Board finds that the July 2013 VA DBQ opinion (with the September 2013 addendum) is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusion with detailed rationale.  The VA examiner considered the Veteran's contentions of in-service nasal trauma, STRs and post-service medical evidence and opined that the claimed disabilities were less likely than not incurred in or caused by service, to include any claimed injuries therein.  The examiner's references to specific evidence make for persuasive rationale.

Careful consideration has been given to the November 2007 opinion that essentially relates the Veteran's sinus problem and deviated septum to an in-service injury.  However, this opinion is fairly cursory in that the examiner did not explain what evidence in the Veteran's treatment records supported his conclusion.  He also made no reference to any clinical data or other evidence as rationale for his opinions, to include the negative findings in the STRs and lack of medical evidence for many years.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").   Indeed, give the credibility problem discussed above with respect to the Veteran suffering an injury to his sinuses and/or nose in service, the opinion is deemed to carry little probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Therefore, after weighing all the evidence, the Board finds greatest probative value in the 2013 DBQ opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray, supra.  

Conclusion

The Board has not overlooked the Veteran's contentions or the other lay statements provided in support of his claims.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, neck disabilities, deviated septum and sinus disabilities fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-ray and CT studies and other specific findings are needed to properly assess and diagnose the disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That is, although the Board readily acknowledges that Veteran is competent to report neck pain, nasal pain and congestion, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to a disability diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board also points out that the medical evidence of record does not support the Veteran's credibility as to his claims.  For example, he maintains that a blow to his face during service broke his nose and chipped his teeth.  However, as noted above, medical and dental evidence following service does not support these contentions. 


In arriving at the decision to deny these service connection claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claims are denied. 


ORDER

Service connection for a back disability is granted.

Service connection for a neck disability is denied.

Service connection for a deviated nasal septum is denied.

Service connection for a sinus disability is denied.


REMAND

Diabetes Mellitus

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.


Here, an October 2013 rating decision denied entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151.  See VBMS.  Later that same month, the Veteran submitted a timely NOD wherein he clearly indicated that he was disagreeing with the denial for this claim.  See VBMS.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Right Leg Disability

In June 2013, the Board remanded this case for action in compliance with the Joint Motion.  In pertinent part, the Board requested an opinion as to the etiology of any current or recent right leg disability.  The Veteran underwent a VA examination in July 2013.  The July 2013 DBQ report notes the Veteran's history of patella-femoral syndrome of the right knee that was diagnosed in February 2001.  On examination, the Veteran complained of pain on range of motion and palpation of the right knee.  The examiner noted that there were no objective findings except decreased flexion as compared to the left knee.  After reviewing the claims file and examining the Veteran, the examiner opined that any right leg disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that review of the claims file showed no evidence of a right knee disability occurring in service or since service.

The Board finds this examination report to be inadequate for adjudication purposes.  The VA examiner reported that she reviewed the Veteran's claims file; however, she did not include any specific discussion of many pertinent medical records, to include a 1997 report that the Veteran used a knee brace, November 2000 complaints of right knee and ankle pain, and an April 2002 diagnosis of degenerative joint disease.  Moreover, the statement that the Veteran has never been diagnosed with a right leg disability is clearly contradictory to the evidence of record.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, a new opinion should be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

Psychiatric Disability to Include PTSD

In the June 2013 remand, the Board noted that the Veteran had been diagnosed with PTSD, depression, major depressive disorder, anxiety, dysthymia and an adjustment disorder, but there was no opinion on whether such psychiatric disability was related to service.  The Board thus requested another examination to determine the etiology of the diagnosed psychiatric disabilities. 

The Veteran was afforded a VA psychiatric examination in July 2013.  After examining the Veteran, the examiner concluded that the Veteran did not have a mental disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner noted the prior diagnoses of record but stated that all these diagnoses appeared to be invalid or otherwise in error because they were based on an unconfirmed history of assault in service, as provided by the Veteran.  

While the Board appreciates the thoroughness of the opinion, more information is needed from the examiner in this case.  

In this regard, the Veteran has submitted lay statements that purport to verify his inservice assault.  See statements dated in August 2013.  An April 1973 Separation Report of Medical History notes the Veteran's reported history of depression, excessive worry, nervous trouble and possible trouble sleeping.  Various post-service treatment records note the Veteran's report of childhood abuse and address that he had been prescribed medication to manage his psychiatric symptoms.  Records obtained from SSA note that disability benefits were awarded based, in part, on diagnoses of depression and anxiety.  The examiner failed to address any of this evidence in his opinion.  Therefore, an addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate SOC to the Veteran and his representative in the matter of entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151.  Advise them of the time limit for filing a substantive appeal.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board. 

2.  Obtain any pertinent VA treatment records since June 2014.
 
3.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's psychiatric disabilities diagnosed during the period of the appeal.  Specifically, the examiner should address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability other than PTSD diagnosed during the period of the appeal is related to active service.  If the examiner finds that the record fails to support and diagnosis of any psychiatric disability other than PTSD at any time during appeal (i.e., that the earlier diagnoses were in error), such should be stated and explained.  Specific reference to the medication prescribed during this time should be noted.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran had PTSD during the period of the appeal.   Then state whether it is at least as likely as not (50 percent or greater probability) that the PTSD is related to pre-service or in-service stressors of assault.

The examiner must provide rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
4.  Obtain an addendum opinion regarding the nature and etiology of any disability of the right leg diagnosed during the period of the appeal.  Taking all the evidence into account, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg is related to active service or service-connected disability. 

If the examiner finds that the record fails to support and diagnosis of right leg disability at any time during appeal (i.e., that the earlier diagnoses were in error), such should be stated and explained.

5.  Then readjudicate the claims on appeal.  If any claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


